         Case 3:18-cv-00326-HZ          Document 93       Filed 10/18/18     Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION


 FEREYDUN TABAIAN and AHMAD                           Case No.: 3:18-cv-326-HZ
 ASHRAFZADEH,
                                                      [PROPOSED] ORDER REGARDING
                                      Plaintiffs,     INTEL CORPORATION’S MOTION
                                                      FOR ENTRY OF PROTECTIVE ORDER
        v.

 INTEL CORPORATION,
                                     Defendant.


       Intel Corporation (“Intel”) has filed a Motion for Entry of Protective Order (ECF 84).

Having fully considered the matter, IT IS HEREBY ORDERED that Plaintiffs shall be

prohibited from: (1) using any information learned through Plaintiffs’ counsel’s contacts with

former Intel employee James Steven Fintel or calling Mr. Fintel to testify; (2) seeking to question

or call former Intel employee Shahrokh Shahidzadeh to testify (or rely on any statement by Mr.

Shahidzadeh) about the ’944 patent at issue in this case, Intel’s evaluation of the ’944 patent,

Intel’s alleged infringement or use of the ’944 patent, or Intel’s alleged use of any NuPower

technology; or (3) engaging in any future communications with Mr. Fintel or Mr. Shahidzadeh.

       IT IS FURTHER ORDERED that, should Plaintiffs seek to depose Mr. Shahidzadeh,

Plaintiffs will contact Mr. Shahidzadeh only through Intel’s counsel.



DATED: October ____, 2018




                                                      Hon. Marco A. Hernández
                                                      United States District Judge


Page 1 - [PROPOSED] ORDER REGARDING INTEL CORPORATION’S MOTION
         FOR ENTRY OF PROTECTIVE ORDER
